          Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                               Civil Action No.: 17-10432-DJC
    Plaintiff,
VS.

THE WOODS HOLE, MARTHA’S VINEYARD
AND NANTUCKET STEAMSHIP AUTHORITY,
     Defendant.




      PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
    PRECLUDE EVIDENCE OF COMPREHENSIVE REPORT COMISSIONED BY
                              DEFENDANT

       Now comes the Plaintiff in the above entitled matter and by and through her attorneys

submits Plaintiff’s Opposition to Defendant’s motion in limine to preclude evidence of the

comprehensive report commissioned by the Defendant outlining the Defendant’s various failures.

       Defendant’s motion should be denied for the reasons set forth below. Plaintiff urges that

the Report should be admissible during examination of Defendant employee witness and

Defendant experts.

                                        BACKGROUND

       Plaintiff, Amanda Arnold, was 31 years old and travelling aboard the Defendant’s

passenger ferry the M/V EAGLE to Nantucket on September 30, 2016. Approximately half-way

through the trip Ms. Arnold exited the women’s bathroom. As she was exiting through the

bathroom door, the boat rolled and Ms. Arnold attempted to brace herself on the only thing she

could – the wall, which had no handrail, and the door frame. In that instant, the door, which should

have had a mechanism that slowly closed the large heavy door, slammed shut on her fingers

trapping them until she was freed by a nearby passenger who came to her aid and was able to open

                                                 1
            Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 2 of 6



the door. The ends of Ms. Arnold’s middle and ring fingers were nearly amputated. Ms. Arnold

underwent surgery to her fingers and today she still suffers from permanent pain, loss of sensation,

disfigurement and disability to her fingers, hand and arm (as agreed to by Defendant’s expert).

Ms. Arnold’s injuries are a result of Defendant’s failure to properly maintain and adjust the door

closer device affixed to the women’s bathroom door, use of a door too heavy for the door closer

and failure to provide an accessible handrail adjacent to this critical public doorway, despite having

had similar injuries occur with this and other doors and in the same manner.

          In May 2018, Defendant commissioned three non-party consultant groups to perform a

comprehensive review of Defendant’s operations. Part of this review included fleet maintenance.

The report was published for public consumption in December 2018, days prior to the deadline to

file motions in limine. Plaintiff had no knowledge of this report until approximately 10 days ago.

Plaintiff immediately notified defense counsel that it would be seeking to admit the report into

evidence. Defendant now moves to exclude the report at trial.

                                           ARGUMENT

   On the evening of December 17th, various Massachusetts news outlets published news that

Defendant had commissioned and now published a report outlining the various cost-cutting

measures the Defendant had undertaken at the expense of its passengers including passenger

safety.    Hannah Schuster, Report Calls for Change at Steamship Authority, The Falmouth

Enterprise, Dec. 17, 2018. https://www.capenews.net/falmouth/news/report-calls-for-change-at-

steamship-authority-print/article_5b6396a2-f2c1-565f-81ad-9df95f1451e5.html.               Plaintiff’s

counsel was able to obtain a copy of this report on December 18 th and promptly notified

Defendant’s counsel by amending its proposed exhibit list. Defendant’s counsel indicated it would

move to exclude. Plaintiff urges that the Report should be admissible during examination of



                                                  2
          Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 3 of 6



Defendant employee witness and Defendant experts.

   A. The Report is Relevant and Defendant Waived Any Privilege it Now Seeks to Invoke

       Evidence is relevant if it has any tendency to make a fact more or less probable than it

would be without the evidence; and (b) the fact is of consequence in determining the action.” Fed.

R. Evid. 401. One of the primary issues in this case is Defendant’s failure to perform corrective

and preventative maintenance on the various doors throughout its fleet, which has resulted in

injuries to Plaintiff as well as many other passengers.

        There are many passages in the Comprehensive report that pertain to the Defendant’s

inefficiency in performing maintenance. For example, the report particularly faulted Defendant’s

engineering department, stating “[Defendant] has chronically neglected operational processes and

critical engineering details in ways that have caused major vessel incidents…” Ex. A,

Comprehensive Report at 65. The report states that in comparison data available from the

Washington State Ferries,      it was reasonable to conclude that         Defendant’s engineering

management lacked sufficient resources. Id. at 66. The report also highlighted the faults with

Defendant’s MAXIMO system, including, crucially, “Lack of preventative maintenance

automation. The Maximo system is not configured to trigger preventative maintenance tasks

based on operating hours, so vessel crews typically perform all hourly maintenance on equipment

based on their own discretion.” Id. at 67. The report faulted Defendant’s ability to perform

maintenance, specifically stating:

   [Defendant’s] management exhibits a level of frugality, or ‘penny pinching’, that hinders its
   ability to implement best practices and function properly. [Defendant]’s frugality is based on
   admirable goals, but its overemphasis on cost reductions has been penny wise and pound
   foolish. Excessive frugality has resulted in understaffing across the organization, but especially
   in key technical roles within vessel operations and engineering. This has directly and indirectly
   contributed to vessel incidents. These incidents end up costing [Defendant] due to unplanned
   maintenance and lost revenue.


                                                 3
            Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 4 of 6



Id. at 2.

         With regard to the Defendant’s Safety Manual, a document that was the subject of much

deposition testimony in this matter1, the Report found the following:

       There is no comprehensive safety manual documenting [Defendant] safety policies to be
    used throughout the organization, so what policies do exist are not available to personnel
    onboard [Defendant vessels], within the vessel maintenance facility, and at vessel terminals.
    An incomplete Operations and Safety Management Manual was developed in 1997 but has not
    been updated since, and according to most accounts, is not used. Similarly, an Engineering &
    Maintenance Safety Management Procedures Manual was developed, but never approved by
    management or officially released, although some specific policies in it are in use. Most
    employees were unaware of the existence of either manual.


Id. at 52. The Report raises several concerns regarding the Defendant’s claims to have a strong

safety culture and to have implemented adequate policies and procedures for achieving a safe

environment for passengers.

    The Court should disregard any attempt by Defendant to invoke the self-critical analysis

privilege, as Defendant waived any privilege it may have been entitled to by posting the Report on

its website for public consumption2. Moreover, the mere fact that Defendant commissioned a

report does not constitute a per se subsequent remedial measure the likes of which contemplated

by Fed. R. Evid. 407. See Fed. R. Evid. 407 advisory’s committee notes.

    B. The Report is Not Inadmissible Hearsay

    In its motion to preclude the report, Defendant concedes that it “commissioned [three

consulting firms] to perform a comprehensive review of [Defendant’s] operations…This

comprehensive review culminated in a report published on December 13, 2018.” Def. Mtn. in lim.


1
  See, e.g., Ex. B, Deposition of Captain James Corbett (“Corbett Dep.”) 42:3- 5 (“Do you follow the policies that
are are outlined in [the safety manual]? A. Of course”), Jan. 19, 2018.
2
  The case Defendant cites to, In re Block Island Fishing, Inc., 323 F. Supp. 3d 158, (D. Mass. 2018), dealt with a
party seeking to invoke the self-critical analysis privilege to obtain a protective order during discovery, not after it
published its report on its own easily accessible webpage for public consumption. Here is the link to the report on
Defendant’s website: https://www.steamshipauthority.com/news/188-
steamship authority releases results of independent review.

                                                            4
           Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 5 of 6



to Preclude Report on Steamship Authority at 1-2. Since Defendant, in its own words,

commissioned the report, the report is not inadmissible hearsay and is admissible under the various

statements excluded from rule barring hearsay, most relevantly from Federal Rule of Evidence 801

as follows:

             801(d)(2)(A) (which permits statements made by the Defendant’s employees in their
              representative capacity to be brought into evidence, which is applicable here as the
              Defendant commissioned the other firms to draft the report);
             801(d)(2)(B) (which permits statements made by a party into evidence that the party
              adopted, which applies here since the Defendant paid for the report, published the
              report on its own webpage, and has already adopted the report);
             801(d)(2)(C) (which permits into evidence statements made by people whom the
              Defendant authorized to make such statement, which applies here as Defendant
              authorized the consulting groups to draft the report); and
             801(d)(2)(D) (which permits into evidence statements made by Defendant’s agents or
              employees within the scope of their work; again, the Comprehensive Review was made
              by Defendant’s employees or agents working within the scope of their employment
              and/or agency).

   C. Conclusion

   For all the foregoing reasons, Defendant’s motion in limine should be denied entirely.



Dated: December 28, 2018                      Respectfully submitted,

                                              Plaintiff’s Counsel

                                              By: /s/ Shannon Pennock
                                              Pennock Law Firm LLC
                                              Pro Hac Vice
                                              411 Lafayette Street, 6th Floor
                                              New York, NY 10003
                                              (551) 200-6352
                                              Fax #: (929) 235-7273
                                              shannonpennock@pennocklawfirm.com




                                                 5
          Case 1:17-cv-10432-DJC Document 99 Filed 12/28/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, that a true and correct copy of the foregoing

document was served upon counsel of record by electronic mail through the U.S. District Court,

District of Massachusetts, electronic case filing system.


                                              PENNOCK LAW FIRM, LLC

                                              By: /s/ Shannon Pennock___
                                              Pennock Law Firm LLC
                                              Pro Hac Vice
                                              411 Lafayette Street, 6th Floor
                                              New York, NY 10003
                                              (551) 200-6352
                                              Fax #: (929) 235-7273
                                              shannonpennock@pennocklawfirm.com




                                                 6
